Citation Nr: 0716121	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of fractures to the right 4th and 5th metacarpals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to September 1955.    
    
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  


FINDING OF FACT

The objective evidence of record is negative for ankylosis or 
for limitation of motion of any digit of his right hand that 
could entitle the veteran to a higher rating for his 
residuals of fractures to the right 4th and 5th metacarpals.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of fractures to the right 4th and 5th metacarpals 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.31, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code 5299-5223 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

The issue on appeal arises from a claim for an increased 
rating received in October 2003.  As a result, only the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With respect to the veteran's service-connected residuals of 
fractures to the right 4th and 5th metacarpals, he is 
currently receiving a noncompensable (0 percent) rating by 
analogy under Diagnostic Code 5299-5223, favorable ankylosis 
of two digits of one hand.  38 C.F.R. § 4.71a.  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  As to the 
noncompensable rating, where the Schedule does not provide a 
zero percent rating, a zero percent rating shall be assigned 
if the requirements for a compensable rating are not met.  
See 38 C.F.R. § 4.31.  

Historically, during service in the early to mid-1950s, the 
veteran fractured his 4th and 5th metacarpals of his right 
hand (respectively the right ring finger and little finger).  
Post-service, a short time after discharge, a rating decision 
dated in April 1956 granted service connection for residuals 
of the fractures.  That rating decision assigned a 
noncompensable evaluation, effective September 9, 1955.  This 
rating has remained in effect since it was initially 
assigned.  

VA recently promulgated new regulations concerning the 
evaluation of ankylosis or limited motion of single or 
multiple fingers, effective August 26, 2002.  See 67 Fed. 
Reg. 48,784 (July 26, 2002) (codified at 38 C.F.R. pt. 4).  
In any event, the veteran's claim for an increased rating was 
received in October 2003, subsequent to effective date of the 
revisions.  Hence, only the current regulations are 
applicable.

The May 1998 VA examiner confirmed that the veteran is right-
handed, thus confirming that his service-connected right ring 
and little fingers are on the major, i.e., dominant hand.  
See 38 C.F.R. § 4.69.  

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, a 10 percent disability rating is warranted 
where there is favorable ankylosis of the ring (4th) and 
little (5th) fingers.  38 C.F.R. § 4.71a.  A 20 percent 
rating is warranted where there is favorable ankylosis of the 
index and long, index and ring, or index and little fingers.  
A 30 percent rating is warranted where there is favorable 
ankylosis of the thumb and any other finger.  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the  wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb  pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
(MCP) joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal (PIP) joint has a range of zero to 
100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Preamble to 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (1) (2006).  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Note (2) (2006).     

Also, if there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluation.  
38 C.F.R. § 4.71a, Note (5) (2006).     

In this case, a higher compensable rating is not warranted.  
Specifically, the veteran underwent a VA hand and finger 
examination in January 2004.  The examiner recorded full 
range of motion for the MCP, PIP, and DIP joints of both the 
4th and 5th fingers.  There was no indication that any other 
digit was affected by the veteran's previous fractures, 
providing evidence against a higher rating.  The examiner 
also found no anatomical defects, no deformities, no 
disfigurement, no limitation of motion, and no evidence of 
ankylosis, providing strong evidence against rating the 
veteran under any other possible diagnostic codes.  

The Board acknowledges that the January 2004 VA examiner and 
a VA physical therapy (PT) note from January 2004 record the 
veteran's subjective complaints of pain in his 4th and 5th 
metacarpals.  The veteran indicated that it was difficult to 
grasp and hold objects.  Further, the January 2004 PT note 
documents pain on motion and reduced strength in his right 
hand.  He was treated with massage and medication.  

In this regard, a VA surgery note from September 2003 
indicates that the veteran recently underwent surgery for 
Dupuytren contracture of the right (5th) little finger.  It 
was noted at the VA examination that the veteran still had 
tenderness over the surgical scars from this surgery.  
Significantly, the examiner opined that the Dupuytren 
contracture was not related to the veteran's service-
connected fractures of the 4th and 5th metacarpals.  In fact, 
the prior May 1998 VA examiner made a similar finding, 
providing only more evidence against this claim.  Thus, any 
of the veteran's symptomatology associated with this 
nonservice-connected condition cannot be considered in rating 
his service-connected fractures.           

In any event, with regard to functional loss due to his 
service-connected residuals of prior fractures, the January 
2004 VA examiner found no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance.  In 
addition, the examiner noted that the veteran was able to 
pull, push, twist, probe, touch, and write with his right 
hand.  There was no objective evidence of functional loss 
that could entitle the veteran to a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

As such, other diagnostic codes for finger disabilities that 
provide a compensable rating are not more appropriate because 
the facts of the case do not support their application.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5219 (unfavorable 
ankylosis of multiple digits), Diagnostic Codes 5220 to 5222 
(favorable ankylosis of three or more digits), Diagnostic 
Codes 5224 to 5227 (ankylosis of individual digits), and 
finally, Diagnostic Codes 5228 to 5230 (limitation of motion 
of individual digits).  The evidence of record simply does 
not demonstrate ankylosis or limitation of motion or that any 
of the other three digits of his right hand have been 
impacted by his service-connected condition.  Therefore, 
these Diagnostic Codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

In sum, in light of the foregoing, the Board finds that the 
overall disability picture does not show a compensable rating 
for residuals of fractures to the right 4th and 5th 
metacarpals.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. § 4.3.  
The appeal is denied.      

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in December 
2003, the RO advised the veteran of the evidence needed to 
substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required initially by the VCAA for the 
first three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

With regard to the 1st element of notice, there is no letter 
from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In addition, the Board observes that the RO correctly issued 
the initial December 2003 VCAA notice letter prior to the 
January 2004 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id at 120-21. 

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  
 
Thus, there is a presumption of prejudice due to content 
errors in failing to provide 1st element VCAA Dingess notice 
and 4th element VCAA notice.  However, the Board finds that 
prejudice has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted personal statements, and 
did not indicate that any additional private or VA medical 
evidence remains outstanding.  In addition, the actual 
December 2003 notice provided by the VA is clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the increased rating claim.  Further, with regard to the 
fourth element of VCAA notice, the VCAA letter dated in 
December 2003 advised the veteran that the VA would required  
"additional information and evidence."  Thus, the veteran 
was aware that additional evidence was required to 
substantiate his claim.  Overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.      

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several relevant VA medical examinations.  He has not 
identified any other VA or private medical records relevant 
to the claim on appeal.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A compensable disability rating for residuals of fractures to 
the right 4th and 5th metacarpals is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


